DETAILED ACTION
This Office Action is responsive to the amendment filed on 9/28/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 depends from claim 1, and states that the composition contains less than 38 phr fillers; this limitation is not supported by applicant’s original disclosure. “Filler” is a generic term that reads on a broad range of additives incorporated into a polymer composition to adjust its properties; in contrast,  applicant’s specification only discloses ranges for the amount of carbon black and the amount of silica in the disclosed composition. The term “filler” reads on a much broader range of compounds than just carbon black and silica; teachings regarding the amount of carbon black and silica in the disclosed composition therefore do not provide support for limitations restricting the amount of the broad range of compounds that fall within the scope of the term “fillers”. The claimed limitation therefore is not supported by the original disclosure.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 depends from claim 1 and states that the composition contains less than 38 phr fillers. Note that this range reads on any value less than 38. In contrast, claim 1 states that the composition is required to contain a minimum of 25 phr of the filler carbon black and 1 phr of the filler silica; the parent claim therefore requires that the composition contain at least 26 phr fillers. It is unclear whether claim 21 is intended to require that the amount of filler is in the range of 26 to less than 38 phr, or if it is intended to include any amount less than 38 phr, including those less than required by claim 1 (for example, 20 phr).

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8, 13, 18, and  21 are rejected under 35 U.S.C. 103 as being unpatentable over Kitago et al, US2014/0326928, in view of Hatano et al, US2017/0218170.
The disclosure of Kitago is discussed in the previous Office Action, incorporated herein by reference (for claims 1, 4, 8, 13, 18).
Regarding the amendments to the claims: Briefly, Kitago discloses a composition comprising a rubber component and 20 to 70 phr carbon black, wherein said composition is used as a carcass cord topping. Said rubber component is preferably a combination of 40 to 90% by weight natural rubber and 10 to 60% by weight styrene-butadiene rubber content. Said carbon black comprises conductive carbon black in an amount  of 0.1 to 3 parts. Said composition may further comprise silica (for claim 1) (¶0042).
Kitago is silent regarding the production of a composition comprising silica in an amount in the range of 1 to 10 phr.
Hatano discloses the production of a composition used in the production of tire components such as a carcass cord covering (abstract, ¶0052), wherein said composition comprises a rubber component and 5 to 200 phr silica (for claim 1) characterized by a specific values of BET specific surface area and hardness (abstract, ¶0022, 0028). Said rubber component comprises one or more diene rubbers such as natural rubber and styrene/butadiene rubber (SBR) (¶0032); further note that Hatano exemplifies the use of a natural rubber/SBR blend as said rubber component (Tables 6 and 7: Examples 10-13). Hatano teaches that the addition of 5 to 200 parts of silica to the composition results in a final product having improved energy efficiency while maintaining excellent rubber properties (¶0021).
Kitago and Hatano both disclose rubber compositions used in the production of coverings for carcass cords in tires. Given that Kitago teaches that the composition of US2014/0326928 may contain silica, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Kitago by adding 5 to 200 phr of the silica of Hatano, with the reasonable expectation of obtaining a final product having improved energy efficiency (for claim 1). Furthermore, said modification would result in a composition containing 5 to 70 parts carbon black and 5 to 200 parts silica; the total amount of filler would therefore fall within the range of 25 to 270 parts per 100 parts rubber.
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). The prior art ranges overlap the ranges recited in the instant claims. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to prepare a composition comprising the claimed amounts of fillers in view of the combined teachings of Kitago and Hatano (for claims 1, 21).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitago et al, US2014/0326928, and Hatano et al, US2017/0218170, as applied to claims 1, 2, 4, 8, 13, 18, and 21  above, and further in view of Amino, US2006/0167173.
As discussed earlier in this Action, Kitago discloses a composition comprising a rubber component and carbon black, wherein said composition is coated onto fibers to produce final compositions used in the production of tires. Said carbon black comprises a conductive carbon black having a surface area of 900 m2/g (abstract).
Kitago is silent regarding the particle size of the carbon black.
As discussed in the previous Action, Amino discloses a rubber composition used in the production of tires, wherein carbon black having a particle size in the range of 15 to 40 nm is used as a filler in rubber. Amino further teaches that it was known in the art that if the particle size of the carbon black is too small, its dispersibility in rubber deteriorates. Conversely, if the particle size is too large the carbon black’s ability to act as a reinforcing agent becomes insufficient.
The cited references are both directed towards the production of carbon black-containing rubber compositions used in the production of tires. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to vary the particle size of the carbon black of Kitago within the range of 15 to 40 nm, in order to obtain maintain the carbon blacks dispersibility and ability to act as a reinforcing agent, as taught by Amino.

Claims 5-7, 14, and 15  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitago et al, US2014/0326928, and Hatano et al, US2017/0218170, as applied to claims 1, 2, 4, 8, 13, 18, and 21  above, and further in view of Fuji et al, US2015/0291777.
As discussed earlier in this Action, Kitago discloses a composition comprising a rubber component and carbon black, wherein said composition is coated onto fibers to produce final compositions used in the production of tires.
Kitago is silent regarding the use of a carbon black coupling agent of the recited structure.
As discussed in the previous Action, Fuji discloses the compound having the structure shown below, corresponding to the claimed formula when R1 and R2 are hydrogen and M+ is sodium.

    PNG
    media_image1.png
    101
    245
    media_image1.png
    Greyscale

Fuji teaches that 0.1 to 100 parts of the compound shown above is combined with carbon black, which is then combined with rubber to form a composition used in the production of tires. Fuji teaches that incorporation of the prior art compound into the carbon black yields a final composition having improved viscoelastic properties, which in turn results in improved fuel efficiency.
The cited references both teach carbon black-containing rubber compositions used in the production of tires. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the composition of Kitago by adding the compound shown above, in order to obtain a final composition having improved viscoelastic properties and improved fuel efficiency as taught by Fuji.

Claims 10-12  are rejected under 35 U.S.C. 103 as being unpatentable the combination of Kitago et al, US2014/0326928, and Hatano et al, US2017/0218170, as applied to claims 1, 2, 4, 8, 13, 18, and 21  above, and further in view of Wideman et al, US5049618.
As discussed earlier in this Action, Kitago discloses a composition comprising a rubber component and carbon black, wherein said composition is coated onto fibers to produce final compositions used in the production of tires.
Kitago is silent regarding the addition of a methylene acceptor and a methylene donor to the prior art composition.
As discussed in the previous Action, Wideman discloses the production of a sulfur-cured rubber composition, wherein said rubber composition comprises 0.5 to 50 phr of a methylene donor and 0.5 to 50 phr of a methylene acceptor such as N-(4-hydroxyphenyl)maleimide. Said methylene donor may have the structure shown below.

    PNG
    media_image2.png
    137
    209
    media_image2.png
    Greyscale

In the structure above, X is a C1 to C8 alkyl group and R, R1, R2, R3, and R4 can be hydrogen; the prior art structure therefore correspond to the claimed methylene donor. The weight ratio of the donor to the acceptor is in the range of 1:10 to 10:1, overlapping the claimed range. Wideman teaches that incorporation of the methylene acceptor and methylene donor into the rubber composition yields a final product having improved adhesion between the rubber and reinforcing fibers embedded therein, resulting in improvements such as increased modulus and tear resistance.
Further note that Wideman teaches that the methylene acceptor and the methylene donor react to form a resin network within the blend. The amount of said resin would be within the range of the sum of the amounts of acceptor and donor- i.e., 1 to 100 phr, overlapping the claimed range.
As discussed earlier in this Action, Kitago discloses a rubber composition that is used to coat fibers for the production of tire components. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the composition of Kitago by adding the methylene donor and methylene acceptor of Wideman, in order to improve the adhesion between the rubber and the reinforcing fibers and obtain a final composition having the improved properties taught by US5049618.

Claims 16 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitago et al, US2014/0326928; Hatano et al, US2017/0218170; and Fuji et al, US2015/0291777; as applied to claims 5-7, 14, and 15  above, and further in view of Wideman et al, US5049618.
As discussed earlier in this Action, Kitago discloses a composition comprising a rubber component and carbon black, wherein said composition is coated onto fibers to produce final compositions used in the production of tires.
Kitago is silent regarding the addition of a methylene acceptor and a methylene donor to the prior art composition.
As discussed earlier in this Action, Wideman discloses the production of a sulfur-cured rubber composition, wherein said rubber composition comprises 0.5 to 50 phr of a methylene donor having the claimed structure and 0.5 to 50 phr of N-(4-hydroxyphenyl)maleimide, corresponding to the claimed methylene acceptor. The weight ratio of the donor to the acceptor is in the range of 1:10 to 10:1, overlapping the claimed range. Wideman teaches that incorporation of the methylene acceptor and methylene donor into the rubber composition yields a final product having improved adhesion between the rubber and reinforcing fibers embedded therein, resulting in improvements such as increased modulus and tear resistance.
As discussed earlier in this Action, Kitago discloses a rubber composition that is used to coat fibers for the production of tire components. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the composition of Kitago by adding the methylene donor and methylene acceptor of Wideman, in order to improve the adhesion between the rubber and the reinforcing fibers and obtain a final composition having the improved properties taught by US5049618.

Claims 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitago et al, US2014/0326928, and Hatano et al, US2017/0218170, as applied to claims 1, 2, 4, 8, 13, 18, and 21  above, and further in view of Ohara et al, US6273162.
As discussed earlier in this Action, Kitago discloses a composition comprising a rubber component and carbon black, wherein said composition is coated onto fibers to produce final compositions used in the production of pneumatic tires.
Ohara discloses a pneumatic tire having a structure comprising a tread portion, a pair of bead portions, a carcass ply extending between the bead portions, and a pair of sidewalls connecting the beads to the treads. Ohara discloses that the tire structure disclosed in US6273162 prevents the carcass cords from being cut and improves durability of the bead portions.
Kitago and Ohara are both directed towards the production of pneumatic tires. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to modify the tire of Kitago to have the structure taught by Ohara, in order to have the improved bead durability taught by US6273162.

Response to Arguments
Applicant’s arguments, filed 9/28/2022, that Kitago does not teach the production of a composition containing 1 to 10 phr silica have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made over Kitago, US2014/0326928, in view of Hatano, US2017/0218170, as discussed earlier in this Action.
Applicant argues that the prior art does not recognize the criticality of the ranges recited in claims 1 and 21, and therefore does not render the claimed invention obvious. It is well settled that “even a slight overlap in range establishes a prima facie case of obviousness”; see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). As discussed earlier in this Action, the prior art renders obvious the production of a composition wherein the amounts of fillers overlaps the claimed ranges. The burden is therefore shifted to applicant to provide evidence demonstrating the criticality of the claimed ranges; see In re Wertheim, In re Woodruff cited earlier in this Action. As such evidence has not been provided, applicant’s argument that the prior art does not teach the claimed amounts of filler is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765                                                                                                                                                                                                        
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765